ROSENN, Circuit Judge
(dissenting).
I respectfully dissent. Unlike the district court, I believe that under Pennsylvania law the defendants in these cases could properly join the plaintiff’s spouse as a third-party defendant for purposes of contribution. Since the applicable New Jersey law is clearly to the contrary, this reading of Pennsylvania law requires that I determine whether these cases should be decided under Pennsylvania or New Jersey law. I believe, unlike the majority in this case, that Pennsylvania’s conflict-of-law rules require that these eases be decided under Pennsylvania law. I therefore conclude that the district court committed error when it dismissed Matthew Zurzola as a third-party defendant in the actions on the ground of interspousal immunity.
I.
I agree with the majority that at the time of the accident here in question, New Jersey law was governed by Kennedy v. Camp, 14 N.J. 390, 102 A.2d 595 (1954), which held that a defendant tortfeasor could not bring an action for contribution against the spouse of the plaintiff in the original action. I also agree that Kennedy was reversed by Im-mer v. Risko, 56 N.J. 482, 267 A.2d 481 (1970), which abolished the doctrine of interspousal immunity in New Jersey in automobile negligence actions. In Darrow v. Hanover Township, 58 N.J. 410, 278 A.2d 200 (1971), the New Jersey Supreme Court held that “[t]he Immer rule will be available only to persons suffering injuries in automobile accidents occurring after July 10, 1970, the date Immer was decided.” 58 N.J. at 420, 278 A.2d at 205. Since the accident with which we are concerned occurred on May 26, 1969, before Immer, it is clear that the third-party action was properly dismissed under Kennedy if New Jersey law is applicable.
I believe, however, that Pennsylvania law is to the contrary. Interspousal immunity in Pennsylvania is based upon 48 P.S. § 111, unchanged since 1913, which states that a husband or wife “may not sue” his or her spouse, with exceptions not here relevant. In Puller v. Puller, 380 Pa. 219, 110 A.2d 175 (1955), however, the Pennsylvania Supreme Court stated that the general rule of inter-spousal immunity was inapplicable to a suit for contribution by a defendant against the plaintiff’s spouse. The court stated:
Whatever may be the law in the majority of other jurisdictions . . . , it is established in our own State that a tort-feasor has a right to contribution against a joint tort-feasor even though the judgment creditor be the latter’s spouse, parent, or minor child; in other words, a tort-feasor may recover such contribution even though, for some reason, the plaintiff who has obtained a judgment against both of them is precluded from enforcing liability thereunder against the joint tort-feasor: Kaczorowski v. Kalkosin-ski, 321 Pa. 438, 440, 441, 184 A. 663, 664, 104 A.L.R. 1267; Maio, Executrix v. Fahs, 339 Pa. 180, 188, 14 A.2d 105, 109; Rau v. Manko, 341 Pa. 17, 22, 23, 17 A.2d 422, 425; Fisher v. Diehl, 156 Pa.Super. 476, 483-486, 40 A.2d 912, 916-918. The theory is that as between the two tort-feasors the contribution is not a recovery for the tort but the enforcement of an equitable duty to share liability for the wrong done. Undoubtedly, therefore, [the defendant suing for contribution] in this case can recover from [the husband] half the amount of the judgment it paid to [the husband’s] wife and daughter.
380 Pa. at 221-22, 110 A.2d at 177 (emphasis supplied).
This language clearly indicates that even though a wife could not directly enforce liability against her husband, a defendant against whom the wife obtains a judgment has a right to contribution from her husband, based upon the hus*411band’s “equitable duty to share liability for the wrong done.” The cases cited in the quotation make the same distinction between direct suits between husband and wife, and suits involving contribution to a third party. See especially Fisher v. Diehl, supra.1
The district court believed that Puller was overruled sub silentio by Falco v. Pados, 444 Pa. 372, 282 A.2d 351 (1971). In Falco the husband, as guardian of his child and in his own right, brought an action against Pados, who joined the wife as an additional defendant. A verdict was entered against both defendants. When the original defendant’s assets proved insufficient to pay the judgment, the husband thereupon attempted to garnish his wife’s liability insurance policy. The court rejected this attempt, stating that 48 P.S. § 111 “prevents the [husband] from recovering damages from his wife in the personal injury action involved, even though his rights are derivative . . . .” 444 Pa. at 384, 282 A.2d at 357.
Far from overruling Puller sub silentio, Falco is fully consistent with Puller,2 Falco involved an unsuccessful attempt by a plaintiff husband to enforce liability directly against his wife, the joint tortfeasor. The possibility that such an action would be barred was recognized in Puller, but Puller expressly stated that the barring of such an action would not preclude an action for contribution by the defendant against the joint tortfeasor spouse of the plaintiff. As quoted above from Puller:
[A] tort-feasor may recover such contribution even though, for some reason, the plaintiff who has obtained a judgment against both of them is precluded from enforcing liability thereunder against the joint tort-feasor.
Falco, of course, involved the fact situation discussed in the second part of this sentence from Puller, namely a husband obtaining a judgment against his wife and a third party, and attempting to enforce liability directly against his wife.2a It was not an action for contribution. The instant case involves the fact situation discussed in the first part of the sentence, namely a defendant attempting to recover contribution from the plaintiff’s spouse. The quoted language clearly indicates that the present action is permissible.3 See also Fisher v. Diehl, supra; Restifo v. McDonald, 426 Pa. 5, 7 n. 1, 230 A.2d 199, 200 n. 1 (1967). I believe, therefore, that if Pennsylvania law is applicable to the in*412stant case, the district court erred in dismissing the third-party actions against the plaintiff’s husband.4
II.
Having concluded that the outcome of this diversity case depends upon whether Pennsylvania or New Jersey law is applicable, I now turn to the Pennsylvania conflict-of-law rules, Klaxon Co. v. Stentor Electrical Manufacturing Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941), to determine which state’s law governs this case. As noted by the majority, the leading Pennsylvania case on the subject of conflict of laws is Griffith v. United Air Lines, Inc., 416 Pa. 1, 203 A.2d 796 (1964), which abandoned the rule of lex loci delicti and adopted instead “a more flexible rule which permits analysis of the policies and interests underlying the particular issue before the court.” 416 Pa. at 21, 203 A.2d at 805. As stated in McSwain v. McSwain, 420 Pa. 86, 94, 215 A.2d 677, 682 (1966), “[w]hat should be sought is an analysis of the extent to which one state rather than another has demonstrated, by reason of its policies and their connection and relevance to the matter in dispute, a priority of interest in the application of its rule of law.”
I first consider the interest of Pennsylvania in the application of its own law in this case, permitting the defendant tortfeasors to obtain contribution from a joint tortfeasor who is the husband of the plaintiff. As noted by the majority, the accident occurred in Pennsylvania; the husband-plaintiff (who now claims the benefit of New Jersey law) chose to bring suit in federal court in Pennsylvania; the defendants, all of whom have substantial Pennsylvania contacts, will be injured by failure to apply Pennsylvania law.
I place particular weight on Pennsylvania’s interest in protecting its own residents who become losing defendants in tort suits from being unable to obtain contribution from joint tortfeasors. As noted in that portion of Puller quoted supra, Pennsylvania’s policy in favor of contribution in these circumstances, outweighs its policy in favor of interspousal immunity, contribution being viewed as “the enforcement of an equitable duty to share liability for the wrong done.”
The defendants in these cases before us are (1) Mutchnick, a resident of Pennsylvania who had been driving in Pennsylvania, (2) DeVille Leasing, a Pennsylvania corporation, and (3) General Motors, a Delaware corporation. Had the plaintiffs, the Zurzolas, been residents of Pennsylvania, under my reading of Pennsylvania law these defendants would have been able to bring in Matthew Zurzola as a third-party defendant, thus obtaining contribution for any recovery by Rose Zurzola. Pennsylvania’s policy in favor of permitting its own residents to obtain contribution in these circumstances is certainly no less when the plaintiff and potential third-party defendant are residents of another state.5
*413Against these interests of Pennsylvania in applying its own law of contribution must be weighed the interest of New Jersey in applying its law, which at the time of the accident precluded contribution under the circumstances of this case. The majority relies heavily upon New Jersey’s interest in preserving family harmony. Indeed, promotion of family harmony was the major reason given by the New Jersey Supreme Court when it adopted the rule prohibiting contribution actions against a plaintiff’s spouse. Kennedy v. Camp, 14 N.J. at 394-400, 102 A.2d at 598-600.
However, I believe that little or no weight may be given at the present time to New Jersey’s original rationale for the rule, since even New Jersey has come to recognize that the rationale is invalid. When the New Jersey Supreme Court overruled Kennedy v. Camp, supra, and ended interspousal immunity in automobile negligence cases, it noted:
Regarding the threat to domestic peace, we are doubtful that the marital relationship will be any more disturbed by allowing a cause of action than by denying it.
Immer v. Risko, 56 N.J. at 488, 267 A.2d at 484. Since even the New Jersey Supreme Court no longer believes that the Kennedy v. Camp rule against contribution preserved family harmony, I find it quite unlikely that the Pennsylvania courts, in weighing the interests of Pennsylvania and New Jersey in their respective rules, would give weight to New Jersey’s interest in preserving family harmony.
As we have previously noted, after the accident in the cases before us, the Kennedy v. Camp rule against contribution was overruled in Immer v. Risko, but in Darrow v. Hanover Township the New Jersey Supreme Court refused to apply Immer retroactively. Had Immer been held retroactive, the contribution actions at issue here would clearly be permissible under New Jersey law. I believe, therefore, that the only possible interests of New Jersey in not allowing the present contribution actions to proceed are those reasons it relied upon to continue to apply the Kennedy v. Camp rule to accidents occurring before Immer was decided. Any interests of New Jersey in continuing to apply the Kennedy rule to pve-Immer accidents would represent reasons for refusing to apply Immer retroactively; all other justifications for the Kennedy rule have been abandoned by New Jersey.
I therefore turn to an examination of Darrow v. Hanover Township, 58 N.J. 410, 278 A.2d 200 (1971), to determine the reasons why New Jersey continues to apply the doctrine of interspousal immunity to automobile accidents occurring before Immer was decided. The court in Darrow gave as its essential reason for refusing to apply Immer retroactively its fear that retroactive elimination of the immunity doctrine would permit collusive interspousal suits. The court was apprehensive about cases where the insurance company had relied upon interspousal immunity in effect at the time of the accident and therefore found it unnecessary to promptly investigate the circumstances surrounding the accident. The court’s ■ decision not to apply Immer retroactive*414ly was unrelated to its prior policy to maintain family harmony.
As applied to the facts of the instant cases, I believe that this consideration, which is New Jersey’s only interest in opposing the third-party actions before us, is entitled to only minimal weight. There is no indication that the Zurzolas’ insurance company, in reliance upon the New Jersey rule of interspousal immunity then in effect, failed to promptly investigate the Pennsylvania accident in which its insureds were involved. Moreover, it is inconceivable that an insurance company would rely to such a degree upon an interspousal immunity doctrine of the state of its insureds’ domicile that it would fail to even investigate an accident involving a third party which occurred in a foreign jurisdiction which permits contribution suits by third parties against a plaintiff’s spouse. New Jersey’s interest in protecting insurance companies which relied upon its own prior law thus does not apply to accidents such as this occurring outside of New Jersey, where an insurance company would know that there is at least a possibility that the existing New Jersey law of interspousal immunity would not be applied.
I believe, therefore, that the only asserted interest of New Jersey in continuing to apply the Kennedy rule against contribution does not apply to the suits before us. I am left only with Pennsylvania’s interests, particularly its strong and consistent concern in assuring its own residents of the equitable right of contribution from joint tort-feasors who are immune from direct action. Accordingly, I conclude that the Pennsylvania courts would apply Pennsylvania law and permit a Pennsylvania defendant, involved in an accident while operating a vehicle on Pennsylvania highways, to bring a third-party action against the plaintiff’s spouse for contribution in these suits instituted in Pennsylvania. I would therefore reverse the district court’s dismissal of the third-party actions.

. See also Restifo v. McDonald, 426 Pa. 5, 7 n. 1, 230 A.2d 199, 200 n. 1 (1967), where it is stated:
Pennsylvania’s intrafamily immunity doctrine would prevent plaintiffs [husband and children] from obtaining a judgment against Mrs. Restifo [wife]; nevertheless, she would remain liable to the appellant [the original defendant] for contribution if she were found to be a joint tortfeasor [citing Puller v. Puller, supra, and Fisher v. Diehl, supra].


. Since the Falco opinion cites Puller elsewhere, see 444 Pa. at 379, 282 A.2d at 355, it cannot be said that the Falco court failed to expressly overrule Puller because it was unaware of Puller.


a. As the quotation indicates, the court viewed the husband’s action as a direct action against his spouse, even though the husband’s suit was brought in part in his capacity as guardian. This holding, while it may slightly broaden the scope of what constitutes a direct interspousal action, certainly does not connote that a defendant’s suit for contribution from the plaintiff’s spouse constitutes a direct interspousal action.


. Justice Roberts, concurring and dissenting in Falco, contended that a husband should be able to recover directly from his wife as long as he did not institute the suit against his wife, as for example when he sued a third party who brought in the wife as an additional defendant. Since Puller clearly contemplated that the husband could not recover- directly from his wife even in these circumstances, Justice Roberts’ theory would narrow the scope of interspousal immunity. The Falco court’s rejection of this theory is thus a rejection of a narrowing of the immunity doctrine. It is not an expansion of the immunity doctrine beyond that pronounced by Puller.


. I note that I would have difficulty with the district court’s conclusion that Falco controls under Pennsylvania law even if I agreed that Falco overruled Puller. The accident here occurred in 1969, after Puller but before Falco. When the New Jersey Supreme Court changed its rule on inter-spousal immunity (reducing immunity), the change was applied irrespectively only. See Darrow,- supra. It could be contended, therefore, that even if Puller were overruled by Falco, Falco would be applied prospectively only by Pennsylvania courts and the third-party actions at issue liere are governed by, and permissible under, Puller.


. McSwain v. McSwain, 420 Pa. 86, 215 A.2d 677 (1966), relied upon by the majority, presented a different situation. In that case, husband and wife, both domiciliaries of Pennsylvania, were in an automobile accident in Colorado. The Pennsylvania court held that the wife’s direct action against her husband was barred by Pennsylvania’s law of interspousal immunity. It reasoned that Pennsylvania’s interest in maintaining mari*413tal harmony of its domiciliarles outweighed Colorado’s interest in deterrence of negligent conduct on its highways through the use of tort liability between spouses. There is no indication in the opinion, however, that had a Colorado resident been involved in the accident, the Pennsylvania courts would have deemed Pennsylvania’s interest in marital harmony to outweigh Colorado’s interest in protecting its own citizens by imposing tort liability on those who use its highways. Therefore, since McSwain did not involve such a balancing of interests, I do not believe that it supports the majority’s conclusion that New Jersey’s interest in marital harmony outweighs Pennsylvania’s interest in protecting its resident defendants.